DETAILED ACTION
Status of Claims:
Claims 1-5 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/304,161 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1: The claims of the copending application disclose the purification unit comprising: a first electric conductor including a catalyst (see claim 3); and a second electric conductor brought into contact with and electrically connected to the first electric conductor, and wherein the first electric conductor includes: a junction composed of a contact surface (third electric conductor one surface) with the second electric conductor; and an electronic connection section that conducts electrons from the junction to the catalyst, and the second 
Regarding Claims 2-5: Claims 3-6 of the copending application directly correspond to claims 2-5 of the instant invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding Claim 1:
	The claim states “the first electric conductor includes: a junction composed of a contact surface…and the second electric conductor includes: a junction composed of a contact surface…” it is not clear if two separate junctions are required or if the same junction is being referred to with two contact surfaces. It appears from the figures and specification that the junction is the surface of the material, and therefore only one junction is required. 
	Line 10 refers to “the microorganisms” there is insufficient anteceded basis for this limitation within the claims.

The remaining claims are indefinite because they depend from an indefinite claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa et al (JP 2014-213211, US 2016/0052810 used as translation and for citations).


	Yoshikawa teaches the purification unit comprising: a first electric conductor (second conductive layer 21B) (see para. 0083) including a catalyst (see para. 0093); and a second electric conductor brought into contact with and electrically connected to the first electric conductor (first conductive layer 21A) (see para. 0083), and wherein the first electric conductor includes: a junction composed of a contact surface (ion transfer layer 15 lower surface) with  the second electric conductor; and an electronic connection section that conducts electrons from the junction to the catalyst (conductive layer 21B) (see fig. 2, para. 0082), and the second electric conductor includes: a junction composed of a contact surface (ion transfer layer 15 upper surface) with the first electric conductor; and an electronic connection section (conductive layer 21A) hat conducts electrons to the junction (see fig. 2 para. 0082), the electrons moving from the microorganisms (anaerobic microorganism) to the second electric conductor (see para. 0084, fig. 2), the electronic connection section of the first electric conductor has higher electrical resistivity than the junction of the first electric conductor, and/or the electronic connection section of the second electric conductor has higher electrical resistivity than the junction of the second electric conductor (first and second electric conductors are made of a conductive metal and the junction is made of silicone rubber, rubber has a higher electrical resistivity than a conductive metal) (see para. 0090, 0092), and at least a part of the first electric conductor contacts a gas phase including oxygen (contact with outside gas containing oxygen), and at least a part of the second electric conductor contacts a treatment target (treated liquid 17) (see para. 0086).


	Yoshikawa teaches the purification unit according to claim 1, wherein the first electric conductor includes an oxygen reduction catalyst (see para. 0093).

Regarding Claim 3:
	Yoshikawa teaches the purification device comprising: the purification unit according to claim 1; and a treatment tank (treatment tank 12) which holds, in an inside, the purification unit (liquid treatment device 200) and wastewater to be purified (treated liquid 17) by the purification unit (see para. 0082), wherein the purification unit is installed so that at least a part of the first electric conductor contacts the gas phase, and that at least a part of the second electric conductor contacts the wastewater (see para. 0086).

Regarding Claim 5:
	Yoshikawa teaches the purification device according to claim 3, wherein anaerobic microorganisms are supported on at least either one of a surface and inside of the second electric conductor (anaerobic microorganism at the first portion 11) (see para. 0084, fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al (JP 2014-213211, US 2016/0052810 used as translation and for citations) as applied to claim 1 above, and further in view of Clarke et al (USPN 5,861,090).

Regarding Claim 4:
	Yoshikawa teaches the purification device comprising: the purification unit according to claim 1, wherein the purification unit is installed so that at least a part of the first 
	Yoshikawa does not teach that the material being treated is soil.
	Clarke teaches a purification device comprising a purification unit comprising a first electric conductor (cathode) and a second electric conductor (anode), wherein at least a part of the second electric conductor contacts soil to be purified by the purification unit (electrodes are arranged in the contaminated medium, which includes soil) (see col. 3 lines 13-20).
	Yoshikawa and Clarke are analogous inventions in the art of electrochemical contaminant treatment. It would have been obvious to one skilled in the art to place the purification device of Yoshikawa such that at least part of the second electric conductor unit contact soil to be purified because, through routine experimentation one skilled in the art would have found appropriate sources of contaminated material to treat with a known device and it is known to treat soil with electrodes. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (see KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007). MPEP § 2143,F.). Replacing the liquid of Yoshikawa with the soil of Clarke would have obviously resulted in the decomposition of organic contaminants (see Yoshikawa para. 0079, Clarke col. 3 lines 13-30), with an expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        2/12/2021